Citation Nr: 0931320	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1. Entitlement to special monthly pension based on the need 
for regular aid and attendance or by reason of being 
housebound.

2. Whether the Veteran's income exceeds the statutory limit 
for disability pension.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to December 
1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2004, the Board remanded this case for additional 
development.  In July 2007 the RO granted nonservice-
connected pension benefits, but denied a higher rate of 
special monthly pension (SMP) predicated on the need for 
regular aid and attendance or by reason of being housebound; 
that issue is now the sole issue on appeal. 

In April 2008, the Board again remanded the case, this time 
to clarify the type of Board hearing the Veteran desired 
since the previous Veterans Law Judge who performed a hearing 
in May 2004 had since retired.  The Veteran's attorney 
subsequently withdrew the request for a Board hearing. 

The Board must remand the claim of whether the Veteran's 
income exceeds the statutory limit for disability pension, as 
will be discussed subsequently, rather than merely referring 
it to the RO, so an SOC can be issued and the Veteran be 
given an opportunity to perfect the appeal to the Board. See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the claim 
whether the Veteran's income exceeds the statutory limit for 
disability pension is being REMANDED to the RO.




FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The Veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

3.  The Veteran's disabilities do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He is independent in self-care and activities of 
daily living, and is able to leave his house at his 
discretion.  He is able to drive but generally allows someone 
else to drive.  He is able to ambulate without the use of 
assistive devices and can walk for more than one mile.  He is 
not able to engage in vigorous activity.  He has no physical 
or mental incapacity requiring regular care or assistance 
against dangers in his daily environment.

4.  The Veteran is not substantially confined to his to his 
house or its immediate premises.

5.  The Veteran is in receipt of nonservice-connected pension 
based upon nonservice-connected cardiomyopathy with systemic 
hypertension, evaluated as 100 percent disabling; there are 
no additional disabilities independently ratable at 60 
percent or more.


CONCLUSION OF LAW

The criteria for special monthly pension based upon the 
Veteran's need for the regular aid and attendance of another 
person or being housebound have not been met.  38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.102, 3.351, 3.352(a) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that the 
claimant submit any evidence in his or her possession that 
might substantiate the claim. See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Review of the claims folder reveals compliance with the VCAA.  
That is, by a letter dated in February 2004, and a letter in 
January 2005, subsequent to an October 2004 Board remand, the 
RO has advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a). See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Also, in a May 2003 Statement of the Case, 
the RO readjudicated the claim based upon additional evidence 
that had been received subsequent to the initial rating 
August 2003 rating decision.  The claim was again 
readjudicated in July 2007, December 2007, and November 2009 
supplemental statements of the case (SSOC).  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, such as here, or for whatever reason it 
was not, or the notice provided was inadequate, this timing 
error can be effectively "cured" by providing any necessary 
VCAA notice and then going back and readjudicating the claim 
- such as in a statement of the case SSOC, such that the 
intended purpose of the notice is not frustrated and the 
claimant is given an opportunity to participate effectively 
in the adjudication of the claim. See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice. (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the absence 
of any showing of . . . prejudice").  The Supreme Court 
emphasized that its holding did not address the lawfulness of 
the U.S. Court of Appeals for Veterans Claims' reliance on 
the premise that a deficiency with regard to informing a 
Veteran about what further information was necessary to 
substantiate his claims had a "natural effect" of prejudice, 
but that deficiencies regarding what portions of evidence VA 
would obtain and what portions the Veteran must provide did 
not.  (slip. op. at 3).

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non- 
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46. See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38U.S.C.A. § 5103(a) notice 
had been provided to the appellant, the Court nonetheless 
determined the evidence established the Veteran was afforded 
a meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Board concludes that the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the Veteran submitted evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the Veteran.

VA also fulfilled its duty to assist the claimant by 
obtaining all relevant evidence in support of his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained the 
Veteran's VA medical records, and private medical records.  
There is no indication of any outstanding records pertaining 
to the claim.  VA medical examinations were performed in 
January 2007 and November 2008 to determine whether the 
Veteran is in need of regular aid and attendance.  
Accordingly, the Board finds that no further notification or 
assistance is necessary to meet the requirements of the VCAA 
or Court.

Special Monthly Pension

The Veteran asserts that he is entitled to special monthly 
pension benefits based upon the need for the regular aid and 
attendance of another person or on account of being 
housebound.  Generally, aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).

A veteran is considered in need of regular aid and attendance 
if he or she:  (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth in 
§ 3.352(a).  38 C.F.R. §§  3.351(c). 

The following criteria are accorded consideration in 
determining the need for regular aid and attendance:  
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).

A person will also meet the criteria for aid and attendance 
if he or she is bedridden. 38 C.F.R. § 3.352(a).  Bedridden 
is that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a).

If a veteran is entitled to a nonservice-connected pension, 
but is not in need for regular aid and attendance, he may 
meet the criteria for special monthly pension by being 
housebound.  38 C.F.R. § 3.351(d).  To so qualify, the 
Veteran must have a single disability rated 100 percent 
disabling under the Schedule for Rating Disabilities and have 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems. 
The Veteran can also meet the criteria for special monthly 
compensation if he has a single permanent disability rated 
100 percent and is "permanently housebound" by reason of his 
disability or disabilities.  38 C.F.R. § 3.351(d).  This 
requirement of "permanently housebound" is met when the 
veteran is substantially confined to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d).

The Veteran has no service connected disabilities, and he has 
a 100 percent non-service connected disability rating for 
cardiomyopathy with systemic hypertension. 

Clinical records dated in March 2002 show that the Veteran 
reported that he had been laid off from a steel plant when it 
closed.  He was currently taking classes in welding at 
Gadsden State Technical College.  He described himself as 
athletic, noting that he played ball, and jogged.  He 
reported that he had recently come down with pneumonia, and 
felt terrible.  Detailed physical examination revealed 
possible recent myocarditis with subsequent dilated left 
ventricle and ejection fraction of less than 10 percent.  It 
was recommended that he discontinue heavy exertional 
activities, athletic activities, and that he discontinue 
taking welding classes.  He was informed that he could take 
sedentary classes if he wanted.

In an April 2002 private aid and attendance examination, a 
physician reported that the diagnosis was severe nonischemic 
cardiomyopathy, systemic hypertension.  It was indicated at 
that time that the Veteran was not bedridden, and that he was 
able to dress, eat, bathe, walk, and use the bathroom 
unassisted.  He did not require the aid and attendance of 
another person due to his diagnosed disability. 

A VA aid and attendance examination was performed in January 
2007.  The Veteran was described as not bedridden or 
hospitalized.  It was noted that he was able to travel beyond 
his domicile.  His daily activities included walking in his 
yard, watching television, and bible study.  He reportedly 
walked 2 miles every other day. He had dizziness weekly, and 
no memory loss.  It was stated that there were no other body 
parts or system impairments that affected his ability to 
protect himself from the daily environment.  He was able to 
perform all self-care functions.  The Veteran was able to 
walk greater than one mile unassisted and he did not need an 
aid for ambulation.  It was reported that the Veteran had an 
unrestricted ability to leave his home. 

His best-corrected vision was not 5/200 or worse.  The 
Veteran had no limitation of motion or deformities of the 
spine, and function of the extremities was normal.  It was 
stated that in terms of functional disability, that the 
Veteran suffered from chronic cardiomyopathy and he had a 
well compensated cardiac function.  The diagnosis was dilated 
cardiomyopathy, compensated.  It was stated that the Veteran 
knew the amount of his benefit payment; that he prudently 
handled the payments; he knew the amounts of his bills; and 
he personally handled money and bills.  He was declared 
capable of managing his financial affairs.  VA clinical 
records through July 2007 reveal ongoing treatment for 
cardiovascular pathology. 

At a November 2008 VA aid and attendance examination, it was 
reported that the Veteran was not bedridden or hospitalized.  
The Veteran was retired on Social Security and he not worked 
since August 2005.  He was able to travel beyond his 
domicile.  He was able to ambulate by himself without an 
assistive device.  Generally his friends drove him, but he 
was able to drive.  The Veteran was unable to play sports or 
anything vigorous.  He walked as he wished.  He had no memory 
loss, imbalance affecting his ambulation, or body parts or 
system impairments that affected his ability to protect 
himself from the daily environment.  He was able to perform 
all self-care functions.  His best-corrected vision was not 
5/200 or worse. The Veteran was capable of managing his 
benefits.  The Veteran was described as continent of bowel 
and bladder, and able to dress himself and perform all 
activities of daily living.  On physical examination, he was 
able to take off his shirt, and he had no deficits of weight 
bearing, imbalance, or propulsion.  The pertinent diagnosis 
was well-compensated cardiomyopathy with ejection fraction of 
45% to 50% on medications; hypertension.  

After careful review of the evidence of record, the Board 
finds that the Veteran's claim for a special monthly pension 
due to the need for regular aid and attendance or on account 
of being housebound is not adequately supported.

The Veteran has no service-connected disabilities but has a 
100 percent disability rating for cardiomyopathy with 
systemic hypertension.

The medical evidence is absent for any indication that the 
Veteran is blind or nearly blind with corrected vision of 
5/200 or less in both eyes or central vision of 5 degrees or 
less.  In January 2007 and November 2008 VA aid and 
attendance examinations, it was reported that the Veteran's 
best corrected vision was not 5/200 or worse. 

The Board also finds that the Veteran is not a "patient in a 
nursing home because of mental or physical incapacity," as he 
lives in his own domicile.  38 C.F.R. § 3.351(c)(2).

In regard to a factual need for aid and attendance under the 
criteria set forth in § 3.352(a), the Board acknowledges that 
the Veteran suffers from cardiomyopathy with systemic 
hypertension, which have been the basis for his award of a 
nonservice-connected permanent and total disability pension.  
However, the evidence of record does not support the 
Veteran's claim for entitlement to a special monthly pension 
based on the need for regular aid and attendance or on 
account of being housebound.  Consistently, the medical 
evidence has shown that the Veteran is able to perform all 
self-care functions.  From a physical standpoint, although he 
is unable to engage in vigorous activity, he is able to 
travel beyond his domicile, he ambulates without an assistive 
device, and he is able to dress himself and perform all 
activities of daily living.  Also, he reportedly walks as he 
wishes, he has no memory loss, imbalance affecting his 
ambulation, or body parts or system impairments that affect 
his ability to protect himself from the daily environment.

Significantly, the Veteran himself has not described the 
manner in which he requires the aid and attendance of another 
person.  He has cited no activities with which he needs the 
assistance of another person.  Based upon his failure to 
report any activities with which he needs the aid and 
attendance of another person, and upon the clinical evidence 
demonstrating that he is independent in the activities of 
daily living and that he has no physical or mental incapacity 
requiring regular care or assistance against dangers in his 
daily environment, the Board concludes that the Veteran's 
overall condition is not one which renders him so "helpless" 
that he is unable to protect himself from daily hazards or 
care for his daily needs.  The Board also finds that there is 
no indication in any of the medical evidence of record that 
the Veteran is bedridden.  As stated above, the Veteran 
leaves his domicile, and he is able to drive an automobile.  
Even the Veteran has not contended that he must remain in bed 
due to his physical disability.

Although a special monthly pension is also available to 
veterans who are "housebound," the Board finds that, in this 
case, the Veteran does not meet the requirements for 
consideration under this provision.  Regarding eligibility 
for such benefit, the Veteran indeed has a single disability 
that is rated as 100 percent disabling, his cardiomyopathy 
with systemic hypertension.  38 C.F.R. § 3.351(d)). Here 
though, there is no evidence that the Veteran has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the 
cardiomyopathy with systemic hypertension rated as 100 
percent.  Also, there is no medical evidence to support a 
finding that the Veteran is "permanently housebound;" as he 
is not substantially confined to his dwelling and the 
immediate premises or institutionalized.  The Board thus 
concludes that special monthly pension based upon housebound 
status is not warranted.  38 U.S.C.A. §§ 1502(c); 38 C.F.R. § 
3.351(d)

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for special monthly 
pension benefits based on the need for regular aid and 
attendance or on being housebound.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Special monthly pension based upon the need for aid and 
attendance or by reason of being housebound is denied.

REMAND

In a July 2007 rating decision, the RO determined that the 
Veteran was entitled to nonservice-connected pension.  His 
income, however, was determined to be above the maximum 
threshold for payment of nonservice connected pension 
benefits.  As acknowledged by the RO in an October 2008 
letter, statements from the Veteran received from June 
through August 2008 have been construed as a timely 
disagreement with the determination that his income was or is 
excessive for purposes of payment of non-service-connected 
pension benefits. 

The January 2009 SSOC notes that the Veteran's income exceeds 
the maximum allowable amount for payment of nonservice 
connected pension benefits for a single Veteran with no 
dependents.  However, it does not appear that the Veteran has 
been provided a Statement of the Case specifically addressing 
whether his income exceeds the statutory limit for disability 
pension, or that he has been given an opportunity to perfect 
the appeal of his claim by filing a timely substantive appeal 
(VA Form 9 or equivalent).  The filing of a notice of 
disagreement places a claim in appellate status.  Therefore, 
the failure to issue an SOC in such a circumstance renders a 
claim procedurally defective and necessitates a remand.  See 
38 C.F.R. §§ 19.9, 20.200, 20.201 (2008).  The Court has held 
that where a claimant files a notice of disagreement and the 
RO has not issued a Statement of the Case, the issue must be 
remanded to the RO for an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of an SOC, so that the Veteran 
may have the opportunity to complete an 
appeal on the issue of "Whether the 
Veteran's income exceeds the statutory 
limit for disability pension," (if he so 
desires) by filing a timely substantive 
appeal.  If a timely substantive appeal is 
not filed, the appeal is not completed and 
the RO should close the appeal as to this 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


